                 Case 1:18-cr-00905-LTS Document 140
                                                 138 Filed 05/05/20
                                                           05/04/20 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             May 4, 2020

        The Honorable Laura Taylor Swain
        United States District Judge
        United States Courthouse                                  MEMO ENDORSED
        500 Pearl Street, Chambers 1640
        New York, NY 10007

                Re:     United States v. Xiao Yu Wang, et al., 18 Cr. 905 (LTS)

        Dear Judge Swain:

               The Government writes to respectfully request an adjournment of the next status
        conference in the above-captioned case, currently scheduled for May 12, 2020 for approximately
        30 days in light of the COVID-19 pandemic, which has negatively impacted the parties’ ability to
        move the case forward. The Government consulted with defense counsel for each defendant, who
        consent to the adjournment.

                Accordingly, the Government respectfully requests that time be excluded under the Speedy
        Trial Act between May 12, 2020 through the next scheduled conference, because the “ends of
        justice served by the granting of such continuance outweigh the best interests of the public and the
        defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
        counsel for each defendant, who do not object to the exclusion of time.

THE APPLICATION IS GRANTED. THE                       Respectfully submitted,
CONFERENCE IS ADJOURNED TO JUNE 12, 2020,
AT 11:00 A.M. THE COURT FINDS PURSUANT TO             GEOFFREY S. BERMAN
18 U.S.C. § 3161(h)(7)(A) THAT THE ENDS OF            United States Attorney
JUSTICE SERVED BYAN EXCLUSION OF THE
TIME FROM TODAY’S DATE THROUGH JUNE 12,
2020, OUTWEIGH THE BEST INTERESTS OF THE
PUBLIC AND THE DEFENDANT(S) IN A SPEEDY
TRIAL FOR THE REASONS STATED ABOVE. DE#           by: _/s/Elizabeth A. Espinosa _____
138 RESOLVED. SO ORDERED.                             Elizabeth A. Espinosa
                                                      Assistant United States Attorney
DATED:5/5/2020                                        (212) 637-2216
/s/ Laura Taylor Swain, USDJ
